Name: Commission Regulation (EC) No 1861/94 of 27 July 1994 temporarily suspending the advance fixing of export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 94 Official Journal of the European Communities No L 192/49 COMMISSION REGULATION (EC) No 1861/94 of 27 July 1994 temporarily suspending the advance fixing of export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1 574/93 (2), Having regard to Council Regulation (EEC) No 2774/75 of 29 October 1975 laying down general rules for granting export refunds on eggs and criteria for fixing the amount of such refunds (3), and in particular the second subpara ­ graph of Article 5 (4) thereof, Whereas the refunds for egg products were fixed by Commission Regulation (EC) No 1702/94 (4) ; Whereas consideration of the situation on the market in eggs reveals the existence of a number of problems arising from the application of the provisions concerning the advance fixing of the refund ; whereas applications are, for speculative purposes, being submitted for the advance fixing of the refund as a result ; whereas the advance fixing of refunds should therefore be suspended immedia ­ tely, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for the products referred to in Article 1 of Regulation (EEC) No 2771 /75 is suspended on 28 and 29 July 1994. Article 2 This Regulation shall enter into force on 28 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 152, 24. 6 . 1993, p. 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 68 . (4) OJ No L 180, 14. 7 . 1994, p. 7 .